UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 333-141010 JUHL ENERGY, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1502 17th Street SE Pipestone, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 777- 4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:23,703,824 shares outstanding as of August 8, 2013. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Analysis About Market Risk 43 Item 4. Controls and Procedures 43 PART II - OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 Exhibits 2 PART I - FINANCIAL INFORMATION Item 1. UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements of Juhl Energy, Inc. (“Juhl Energy” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the consolidated financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended December 31, 2012, previously filed with the Commission, which are included in the Annual Report on Form 10-K/A filed on April 4, 2013. 3 JUHL ENERGY, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2012 JUNE 30, 2013 DECEMBER 31, 2012 (unaudited) ASSETS CURRENT ASSETS Cash $ 1,212,196 $ 2,031,039 Restricted cash 440,760 412,665 Short-term investments and accrued interest receivable - 320,950 Short-term investments - restricted 317,344 316,891 Accounts receivable, net of allowance for doubtful accounts 1,387,903 1,305,317 Work-in-progress 730,387 527,300 Inventory 273,485 281,521 Other current assets 236,708 335,187 Total current assets 4,598,783 5,530,870 PROPERTY AND EQUIPMENT, Net 24,297,727 24,820,575 OTHER ASSETS Escrow cash reserves for contractual commitments 1,289,369 1,143,005 Deferred offering and loan costs 327,933 329,624 Intangible assets 388,397 563,593 Goodwill 214,090 214,090 Project development costs and other 444,402 345,361 Total other assets 2,664,191 2,595,673 TOTAL ASSETS $ 31,560,701 $ 32,947,118 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 1,062,044 $ 579,300 Accrued liabilities 908,072 Payable to former owners of acquired company 985,872 Deferred revenue - license arrangement and other 317,408 317,408 Current portion of notes payable 776,916 234,807 Current deferred income taxes - 11,000 Derivative liabilities- interest rate swap 219,803 225,109 Current portion of nonrecourse debt 809,478 784,606 Total current liabilities 4,497,376 4,046,174 LONG-TERM LIABILITIES Nonrecourse debt, net of current portion 9,451,608 9,866,504 Notes payable, net of current portion 3,038,346 2,998,668 Derivative liabilities- interest rate swap 386,815 898,400 Deferred revenue - license arrangement and 1603 Grant, net of current portion 2,016,858 2,070,128 Deferred revenue - power purchase contract 3,989,056 3,881,870 Deferred income taxes 42,000 31,000 Total long-term liabilities 18,924,683 19,746,570 REDEEMABLE PREFERRED MEMBERSHIP INTERESTS 2,518,450 2,518,450 CUMULATIVE PREFERRED STOCK OF SUBSIDIARY 805,000 180,000 STOCKHOLDERS' EQUITY Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, 4,820,000 issued and outstanding as of June 30, 2013 and December 31, 2012 (liquidation preference of $5,883,000 at June 301, 2013 and December 31, 2012) 2,526,660 2,527,731 Series B convertible preferred stock - $.0001 par value, 5,966,792 issued and outstanding at June 30, 2013 and December 31, 2012 11,392,403 11,392,403 Common Stock - $.0001 par value; 100,000,000 shares authorized, 2 3,604,180 and 23,155,146 issued and 23,414,576 and 22,965,542 outstanding June 30, 2013 and December 31, 2012, respectively 2,361 2,316 Additional paid-in capital 9,364,418 9,341,235 Treasury stock, 189,604 shares held by the Company at June 30, 2013 and December 31, 2012 ) ) Accumulated deficit ) ) Noncontrolling interest in equity 1,778,827 1,457,058 Total stockholders' equity 4,815,192 6,455,924 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 31,560,701 $ 32,947,118 The accompanying notes are an integral part of these consolidated statements. 4 The following table presents information on assets and liabilities related to a VIE that is consolidated by the Company at June 30, 2013 and December 31, 2012. The difference between total VIE assets and liabilities represents the Company's interests in those entities, which were eliminated in consolidation. JUNE 30, 2013 DECEMBER 31, 2012 (unaudited) Cash $ 38,109 $ 44,970 Restricted Cash 358,728 330,633 Accounts receivable and other current assets 245,175 231,423 Property and equipment, net 15,337,524 15,669,942 All other assets 750,000 700,000 Total assets $ 16,729,536 $ 16,976,968 Accounts payable and accrued expenses $ 450,838 $ 424,270 Derivative liabilities 606,618 1,123,509 Deferred revenue- power purchase contract 23,857 16,622 Nonrecourse debt 9,429,773 9,681,758 Total liabilities $ 10,511,086 $ 11,246,159 The assets of the consolidated VIEs are used to settle the liabilities of those entities. Liabilities are nonrecourse to the general credit of the Company. 5 JUHLENERGY INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THETHREE MONTHSENDED JUNE 30, 2 (unaudited) (unaudited) REVENUE $ 2,935,509 100.0 % $ 1,878,615 100.0 % COST OF GOODS SOLD 2,539,341 86.5 1,265,699 67.4 GROSS PROFIT 396,168 13.5 612,916 32.6 OPERATING EXPENSES General and administrative expenses 722,419 24.6 675,426 36.0 Payroll and employee benefits 691,301 23.7 540,328 28.8 Wind farm management expenses 116,648 4.0 108,868 5.8 Total operating expenses 1,530,368 52.3 1,324,622 70.6 OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest income 759 0.0 10,850 0.6 Interest expense ) Loss on fair value of interest rate swap 422,734 14.4 ) ) Total other income (expense), net 217,426 7.4 ) ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE - 0.0 - 0.0 NET INCOME (LOSS) LESS NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST 258,546 ) ) ) NET INCOME (LOSS) ATTRIBUTABLE TO JUHL ENERGY, INC. $ ) )% $ ) )% PREFERRED DIVIDENDS 104,507 101,971 NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC & DILUTED 23,409,453 22,398,918 NET INCOME (LOSS) PER SHARE BASIC & DILUTED $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - DILUTED - - NET INCOME (LOSS) PER SHARE - DILUTED $ - $ - The accompanying notes are an integral part of these consolidated statements. 6 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (unaudited) REVENUE $ 5,466,507 100.0 % $ 3,084,974 100.0 % COST OF GOODS SOLD 4,275,713 78.2 1,775,293 57.6 GROSS PROFIT 1,190,794 21.8 1,309,681 42.4 OPERATING EXPENSES General and administrative expenses 1,284,316 23.5 1,219,778 39.5 Payroll and employee benefits 1,297,314 23.7 999,026 32.4 Wind farm administration expenses 213,136 3.9 229,245 7.4 Total operating expenses 2,794,766 51.1 2,448,049 79.3 OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest and dividend income 2,370 0.0 24,907 0.8 Interest expense ) Gain (Loss) on fair value of interest rate swap 516,891 9.5 ) ) Total other expense, net 104,176 1.9 ) ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX BENEFIT (EXPENSE) - 0.0 267,000 8.7 NET INCOME (LOSS) LESS NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTEREST 322,669 5.9 40,714 1.3 NET INCOME (LOSS) ATTRIBUABLE TO JUHL ENERGY, INC. $ ) )% $ ) )% PREFERRED DIVIDENDS 204,957 194,942 NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC AND DILUTED 23,292,528 22,294,175 NET INCOME (LOSS) PER SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - DILUTED 23,292,528 22,190,522 NET INCOME (LOSS) PER SHARE - DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated statements. 7 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2013 Common Stock Convertible Preferred Stock Series A Convertible Preferred Stock Series B Additional Paid-In Treasury Accumulated Total Stockholders' Equity- Non- Controlling Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Stock Deficit Juhl Energy Interest Equity BALANCE -December 31, 2012 23,155,146 $ 2,316 4,820,000 $ 2,527,731 5,966,792 $ 11,392,403 $ 9,341,235 $ ) $ ) $ 4,998,866 $ 1,457,058 $ 6,455,924 Net income (Loss) ) ) 322,669 ) Stock-based compensation 22,157 22,157 22,157 Series A preferred stock dividend paid in common stock 449,034 45 ) 194,897 - Series A Preferred dividends 193,871 ) - Dividends on subsidiary preferred stock paid in cash ) ) ) Common stock issued as commitment shares on an equity line facility - - - Contingent issuance of common stock for PEC acquisition - - - Dividends paid on preferred membership interests in wind farms and other distributions ) BALANCE -June 30, 2013 (unaudited) 23,604,180 $ 2,361 4,820,000 $ 2,526,660 5,966,792 $ 11,392,403 $ 9,364,418 $ ) $ ) $ 3,036,365 $ 1,778,827 $ 4,815,192 The accompanying notes are an integral part of these consolidated statements. 8 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 655,046 Loss on equity investment - ) Stock-based compensation 22,157 128,174 Increase (decrease) in allowance for doubtful accounts ) - Gain on fair value of interest rate swap ) 186,672 Change in operating assets and liabilities, net of effects from acquisitions: Derivative instruments - interest rate swap ) - Accounts receivable ) 2,037,774 Work-in-progress ) ) Inventory 8,036 5,974 Other current assets 98,479 ) Interest receivable on short term investments ) Accounts payable 482,743 ) Promissory notes payable 77,248 77,210 Accrued expenses 153,655 74,624 Income taxes payable ) Deferred income taxes ) Deferred revenue ) Other - 181,068 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from short-term investments 320,497 - Payable to former owners of acquired company ) - Proceeds from cash grant - 6,284,476 Cash paid for business acquisition, net of cash acquired - ) Payments for project development costs, net of reimbursements ) ) Payments for property and equipment ) ) Net cash provided by (used in) investing activities ) 5,136,301 CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash ) ) Escrowed cash reserves for contractual commitments ) ) Cash dividends paid ) ) Proceeds from sale of preferred stock of subsidiary 625,000 - Proceeds from notes payable 537,559 - Principal payments on bank notes payable ) ) Payments of accounts payable and promissory notes payable related to property and equipment - ) Net cash provided by (used in) financing activities 401,963 ) NET INCREASE (DECREASE) IN CASH ) ) CASH BEGINNING OF THE PERIOD 2,031,039 5,251,148 CASH END OF THE PERIOD $ 1,212,196 $ 3,060,279 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ 344,572 $ 73,656 NONCASH INVESTING AND FINANCING ACTIVITIES Series A preferred stock dividend $ 193,871 $ 194,942 Series A dividend payment in common stock $ ) $ ) Issuance of common stock for equity line commitment $ - $ 244,399 The accompanying notes are an integral part of these consolidated statements. 9 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2013 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted as permitted by such rules and regulations.These unaudited condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2012 which was filed with the Securities and Exchange Commission as amended on April 4, 2013 . In the opinion of management, the unaudited condensed consolidated interim financial statements reflect all adjustments considered necessary for fair presentation.The adjustments made to these statements consist only of normal recurring adjustments.The results reported in these condensed consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the year ended December 31, 2012. Effective January 2, 2013, Juhl Wind, Inc. changed its corporate name to Juhl Energy, Inc. Juhl Energy, Inc. (“Juhl Energy” or “the Company”) conducts business under seven subsidiaries, Juhl Energy Services, Inc. (“JES”), Juhl Energy Development, Inc. (“JEDI”), Juhl Renewable Assets, Inc. (“JRA”), Next Generation Power Systems, Inc. (“NextGen”), Juhl Renewable Energy Systems, Inc. (“JRES”), Power Engineers Collaborative, LLC (“PEC”) , Juhl Tower Services, Inc. (“JTS”) and ownership and operational duties over the following three operating wind farmsWoodstock Hills LLC (“Woodstock Hills”), Winona County Wind (“Winona”) and Valley View Transmission, LLC (“Valley View”). All intercompany balances and transactions are eliminated in consolidation. The Company is also involved in a Joint Venture agreement as part of their normal business, which is currently immaterial to the consolidated financial statements. Juhl Energy is an established leader in the renewable energy industry with a focus on community-based wind power development and ownership of clean energy assets throughout the United States and Canada. In addition, the company provides engineering consulting services to the power and building systems industries and a full range of operations, asset management, and maintenance services to wind farms. Generally accepted accounting principles require certain variable interest entities (“VIE”) to be consolidated by the primary beneficiary of the entity if the equity investors in the entity do not have sufficient powers, obligations, or rights or if the entity does not have sufficient equity at risk to finance its activities without additional subordinated financial support from other parties. All significant intercompany investments, balances, and transactions have been eliminated. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES USE OF ESTIMATES The preparation of the consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. The Company uses estimates and assumptions in accounting for the following significant matters, among others: revenue recognition; realizability of accounts receivable; determination of the primary beneficiary of a variable interest entity; the assumptions used in the impairment analysis of long-lived assets and goodwill; valuation of deferred tax assets, deferred power purchase contract revenue, stock-based compensation and warrants, asset retirement obligations, derivative instruments and other contingencies. It is at least reasonably possible that these estimates will change in the future. Actual amounts may differ from these estimates, and such differences may be material to the consolidated financial statements. The Company periodically reviews estimates and assumptions, and the effects of any such revisions are reflected in the period in which the revision is made. 10 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2013 REVENUE RECOGNITION Turbine Sales and Services Turbine sales occur from small scale wind turbines that are internally re-manufactured and sold by the Company, or through purchase and resale of larger scale wind turbines to wind farm project owners. Revenue from the sale of small scale wind turbines are recognized upon shipment to the customer as transfer of ownership, and risk of loss have been transferred to the customer. Deposits received from customers are included as deferred revenue until shipment occurs. Revenues from the sale of larger scale wind turbines are generally recognized in conjunction with the construction services percentage of completion accounting discussed below. Commencement of revenue recognition is only after turbine erection activities have begun. Turbine services include time-and-material arrangements related to existing installations of wind turbine equipment. Revenue is recognized upon completion of the maintenance services. Licensing Revenue Revenues earned from licensing agreements are amortized using the straight-line method over the term of the agreement. Engineering and consulting services Revenues are primarily generated from professional services provided to clients and are based on either hours of service performed or on a fixed-fee basis. Revenues are accrued through the reporting date for services performed but not yet billed to clients. These unbilled revenues are included in work
